Citation Nr: 0331483	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  95-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for status post pneumothorax with pulmonary emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 1962 
to January 1965.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which, rather than award the appellant 
a higher rating for his status post pneumothorax with 
pulmonary emphysema as he had requested, reduced his rating 
from 60 percent to 30 percent, effective May 1, 1994.  The 
case was remanded in January 1998 for additional development.  
In May 2002, the Board issued a decision restoring the 60 
percent rating for the status post pneumothorax with 
pulmonary emphysema, effective the date of reduction, and 
undertook additional development of the claim for a rating 
greater than 60 percent.  Following completion of a VA 
respiratory examination in April 2003 and receipt of VA 
outpatient records, the Board, in the absence of a waiver 
from the appellant of his right to have the new evidence 
initially considered by the RO, remanded the claim in June 
2003, in order to permit the RO to review the evidence 
developed by the Board and adjudicate the claim considering 
the newly obtained evidence, as well as evidence previously 
of record.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The appellant is shown to have no more than moderate 
obstructive pulmonary disease, without the need for oxygen.  

2.  Pulmonary function testing shows that the appellant's 
forced expiratory volume in one second (FEV-1) is 47 percent 
of predicted, that his ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) is 63 
percent, and that his diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) is 44 
percent of predicted; maximum exercise capacity is not less 
than 15 ml/kg/min oxygen consumption, the veteran has had no 
recorded episodes of respiratory arrest and oxygen therapy is 
not required.  
CONCLUSION OF LAW

A rating in excess of 60 percent for status post pneumothorax 
with pulmonary emphysema is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 
6814, 6602, 6603 (prior to October 7, 1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The March 1994 statement of the case and several supplemental 
statements of the case, dated in February 1995, January 1996, 
July 1996, June 2000, June 2001, October 2001, and July 2003, 
along with the Board's May 2002 decision that granted 
restoration of a 60 percent rating for the appellant's status 
post pneumothorax with pulmonary emphysema, advised the 
appellant of the laws and regulations pertaining to his claim 
for an increased rating for his pulmonary disorder.  These 
documents informed the appellant of the evidence of record 
and explained the reasons and bases for denial.  He was 
specifically informed that a higher rating was being denied 
because the evidence did not show that the criteria for a 
higher rating had been met.  The statement of the case and 
supplemental statements of the case made it clear to the 
appellant that in order to prevail on his increased rating 
claim, he needed to present medical evidence which 
demonstrated that his pulmonary disability met the criteria 
for the next higher rating.  The RO sent a letter to the 
appellant, dated in June 2003, which informed him as to what 
evidence he needed to submit to establish entitlement to a 
higher rating for his status post pneumothorax with pulmonary 
emphysema, and as to what action the RO would take on his 
claim.  Specifically, he was told that he needed to submit 
evidence showing that his service-connected pulmonary 
disability warranted a higher rating.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  In this case, the 
appellant, in an August 2003 statement, indicated that he did 
not have any additional evidence relevant to his claim and 
that he wanted the claim to be returned to the Board for 
appellate consideration.  In light of that fact, the Board 
finds that there is no prejudice to the appellant in 
proceeding with his appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The appellant asserts that his status post pneumothorax with 
pulmonary emphysema is more severely disabling than currently 
evaluated and, therefore, warrants a higher rating.  

Service medical records show that the appellant experienced a 
100 percent spontaneous pneumothorax on the right side in 
January 1964, which required three tube thoracotomies before 
complete expansion was obtained.  The November 1964 
separation examination reported a history of pneumothorax 
with no sequelae, and the appellant indicated at that time 
that he had no problem with shortness of breath.  

Pulmonary function tests performed at an August 1974 VA 
general medical/pulmonary examination were considered to be 
consistent with mild restrictive ventilatory impairment, 
without significant airflow obstruction.  A chest X-ray 
showed pleurodiaphragmatic adhesion at the right base.  The 
diagnosis was status post right pneumothorax with residual 
impairment of pulmonary function, moderately severe in regard 
to moderate exertion.  

V. N. C., M.D., saw the appellant in May 1975 with complaints 
of shortness of breath and chest pain.  It was reported that 
breath sounds were decreased in the right base, and that a 
chest X-ray revealed evidence of a pneumothorax on the right.  

At a June 1975 VA thoracic examination, the lungs were 
negative on auscultation and percussion and there was no 
evidence of active lung pathology.  Results of pulmonary 
function tests were considered to represent marked 
restrictive ventilatory impairment, with deterioration 
compared to January 7, 1975.  A chest X-ray showed no active 
infiltrates in the lung fields and minimal blunting of the 
right costophrenic angle, with a pleural fibrotic line 
extending up from the right diaphragm into the right lower 
lobe lung fields that was free of active infiltrate.  
Additional evaluation was undertaken in September 1975 
because the June 1975 VA examination did not include a 
diagnosis.  The appellant experienced immediate dyspnea on 
jumping up and down.  Pulmonary function testing the week 
before produced findings that indicated severe restriction of 
obstruction of ventilation in the right lung.  The diagnosis 
was moderately severe pulmonary emphysema.  

At a November 1980 VA pulmonary examination, the lungs were 
negative to auscultation and percussion.  A chest X-ray 
revealed pleurodiaphragmatic adhesion in the right base and 
pleural thickening blunting the right costophrenic angle, 
with no pneumothorax or active infiltrates in either lung.  
Pulmonary function tests revealed that, pre-bronchodilation, 
FEV-1 was 29 percent of predicted, and that FEV-1/FVC was 85 
percent before use of a bronchodilator and 75 percent after 
use of a bronchodilator.  The findings were considered to be 
indicative of very severe restrictive ventilatory 
dysfunction.  The diagnoses were post right pneumothorax and 
pulmonary emphysema.  

VA outpatient records dated between 1990 and 2002 revealed 
occasional treatment for pulmonary disability, along with 
significant treatment for obstructive sleep apnea and 
hypertension (uncontrolled).  During that time, the appellant 
also underwent VA pulmonary examination and pulmonary 
function testing on several occasions.  

Pulmonary function testing performed in conjunction with a 
July 1993 VA respiratory examination demonstrated that, pre-
bronchodilation, FEV-1 was 85 percent of predicted and FEV-
1/FVC was 98 percent.  The interpretation was that the 
initial forced expiratory effort was suboptimal, in that 
there was poor effort by the appellant.  The pulmonary 
physician who conducted the pulmonary function testing 
reported that forced expiratory volumes and airflow rates 
were within normal limits.  The diagnoses were post right 
pneumothorax and pulmonary emphysema.  

Pulmonary function tests performed in conjunction with a May 
1994 VA respiratory examination revealed that on pre-
bronchodilation FEV-1 was 84 percent of predicted and FEV-
1/FVC was 96 percent.  No rales, rhonchi, or wheezes were 
heard.  

Pulmonary function tests performed in March 1995 revealed 
that on pre-bronchodilation FEV-1 was 70 percent of predicted 
and FEV-1/FVC was 89 percent.  The impression was mild 
obstructive ventilatory impairment.  

Pulmonary function tests performed in June 1995 revealed that 
on pre-bronchodilation FEV-1 was 70 percent of predicted and 
FEV-1/FVC was 89 percent.  The examiner noted that there was 
mild to moderate reduction in FEV, which was suggestive of a 
restrictive impairment.  

Pulmonary function tests performed in conjunction with a June 
1996 VA respiratory examination revealed that on pre-
bronchodilation FEV-1 was 84 percent of predicted and FEV-
1/FVC was 90 percent.  No crackles, rales, or wheezing was 
noted on auscultation.  There was no dyspnea at rest.  
Palpation vocal vibrations were decreased.  There was 
percussion dullness.  Thoracic expansion was within normal 
limits.  A chest X-ray showed some slight thickening in the 
right base, but otherwise showed that the lungs were clear of 
active parenchymal disease.  The diagnosis was slight 
emphysema due to smoking.  

Pulmonary function testing in February 1999, March 1999, and 
July 1999 revealed that FEV-1 was 67 percent of predicted, 
while FEV-1/FVC was 70 percent in both February 1999 and 
March 1999.  Findings in March 1999 included mild obstructive 
impairment and mild reduction in diffusing capacity.  

Pulmonary function tests performed in conjunction with an 
October 1999 VA respiratory examination revealed that, post-
bronchodilation, FEV-1 was 64 percent of predicted and FEV-
1/FVC was 70 percent.  There were no deformities, tenderness 
to palpation, wheezes, rales, or rhonchi.  Bilateral breath 
sounds were distant and considered secondary to the 
appellant's obesity.  There was a slightly increased 
expiratory phase.  The diagnosis was chronic obstructive 
pulmonary disorder, and the examiner opined that the 
appellant's underlying problems were unlikely to be related 
to his history of a pneumothorax.  

Pulmonary function testing performed in conjunction with an 
April 2000 VA respiratory examination revealed that, post-
bronchodilation, FEV-1 was 54 percent of predicted and FEV-
1/FVC was 70 percent.  There were no deformities, tenderness 
to palpation, wheezes, rales, or rhonchi.  Bilateral breath 
sounds were distant and considered secondary to the 
appellant's obesity.  There was a slightly increased 
expiratory phase.  The diagnoses were mild chronic 
obstructive pulmonary disorder, with mild hypoxemia that was 
most likely than not related to tobacco abuse, and a 
restrictive component from the pulmonary function tests that 
was most likely related to the appellant's obesity.  The 
examiner stated that no manifestations on physical 
examination or any other pulmonary studies were attributable 
to the appellant's "1963" pneumothorax.  

Pulmonary function tests performed in October 2000 revealed 
that FEV-1 was 53 percent of predicted and that FEV-1/FVC was 
46 percent.  

Pulmonary function testing performed in conjunction with May 
2001 VA respiratory examination revealed that, post-
bronchodilation, FEV-1 was 65 percent of predicted and FEV-
1/FVC was 67 percent.  The diagnosis was moderate obstructive 
pulmonary disease without any response to bronchodilation.  
The examiner noted that there had been a dramatic improvement 
shown on the April 2001 pulmonary function tests as compared 
to tests done in 2000, which he felt was most likely due to 
the appellant's cessation of smoking.  The examiner described 
remarkable improvement with smoking cessation and stated that 
abnormalities in pulmonary function tests was most likely due 
to a history of smoking and not to the prior spontaneous 
pneumothorax.  The examiner reported that there was no 
evidence of restriction from the pneumothorax with chest tube 
placement by pulmonary function tests, although a chest X-ray 
showed some evidence of pleural and parenchymal scarring on 
the left lung base.  The examiner opined that the mild 
hypoxemia shown on arterial blood gas was related to 
emphysema from cigarette smoking.  

The appellant's most recent VA respiratory examination was 
performed in April 2003.  Pulmonary function tests revealed 
that, post-bronchodilation, FEV-1 was 47 percent of 
predicted, that FEV-1/FVC was 63 percent, and that DLCO was 
44 percent of predicted.  A chest X-ray revealed that, other 
than a linear opacity to the right lower lung that was felt 
to be due to scarring, the lungs were clear and without 
effusion or pneumothorax.  The diagnosis was moderate to 
severe chronic obstructive pulmonary disease with an FEV-1 of 
47 percent of predicted.  

At a March 1994 Regional Office hearing, the appellant 
provided testimony regarding the symptoms and disability he 
experienced with regard to his status post pneumothorax with 
pulmonary emphysema.  

Service connection was granted for status post right 
pneumothorax by a September 1974 rating decision, which 
awarded a 10 percent rating under Diagnostic Codes 6814-6602, 
effective April 19, 1974.  A 30 percent rating was awarded by 
an October 1975 rating decision, effective May 2, 1975.  A 
60 percent rating was awarded by a December 1980 rating 
decision, effective October 6, 1980.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Because the appellant's claim of entitlement to an increased 
rating for his status post pneumothorax with pulmonary 
emphysema was initiated before the rating criteria for 
evaluating respiratory disorders were changed on October 7, 
1996, the Board will review the claim under both sets of 
criteria in order to accord him evaluation under the set of 
criteria that is more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Under the criteria in effect prior to October 7, 1996, 
residuals of a spontaneous pneumothorax (Diagnostic Code 
6814) were rated analogous to bronchial asthma under 
Diagnostic Code 6602.  A 100 percent rating is assigned for 
bronchial asthma when the disorder is pronounced, as 
manifested by very frequent asthmatic attacks with severe 
dyspnea on slight exertion between attacks and marked loss of 
weight or other evidence of severe impairment of health.  
Severe bronchial asthma, as manifested by frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and preclusion of more than light manual labor, 
is assigned a 60 percent rating.  Moderate bronchial asthma, 
as manifested by rather frequent asthmatic attacks (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks, is assigned a 30 percent rating.  
Mild bronchial asthma, as manifested by paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks, is assigned a 10 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6602, prior to October 7, 
1996.  

Under the criteria in effect prior to October 7, 1996, if 
pulmonary emphysema is pronounced, which is to say 
intractable and totally incapacitating, with dyspnea at rest, 
or with marked dyspnea and cyanosis on mild exertion; and the 
severity of emphysema confirmed by chest X-rays and pulmonary 
function tests, a 100 percent rating is assigned.  For severe 
pulmonary emphysema; as manifested by exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping and ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health, a 60 percent rating is assigned.  
When pulmonary emphysema is moderate, as manifested by 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface and by 
pulmonary function tests consistent with findings of moderate 
emphysema, a 30 percent rating is assigned.  For mild 
pulmonary emphysema, as shown by evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion, a 10 percent rating is 
assigned.  38 C.F.R. § 4.97; Diagnostic Code 6603, prior to 
October 7, 1996.  

With the October 7, 1996, revision of the criteria for rating 
respiratory disabilities, pneumothorax (Diagnostic Code 6843) 
and pulmonary emphysema (6603) were both rated under the same 
criteria.  A 100 rating is assigned when FEV-1 is less than 
40 percent of predicted value, when FEV-1/FVC is less than 40 
percent, when DLCO (SB) is less than 40 percent predicted, 
when maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
when there is cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), when there is episode(s) of 
acute respiratory failure; or when outpatient oxygen therapy 
is required.  If FEV-1 is 40 to 55 percent predicted, FEV-
1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent 
predicted, or maximum oxygen consumption is 15 to 20 ml/ 
kg/min (with cardiorespiratory limit), a 60 percent rating is 
assigned.  When FEV-1 is 56 to 70 percent predicted, FEV-
1/FVC is 56 to 70 percent, or DLCO (SB)is 56 to 65 percent 
predicted, a 30 percent rating is assigned.  If FEV-1 is 71 
to 80 percent predicted, FEV-1/FVC is 71 to 80 percent, or 
DLCO (SB) is 66 to 80 percent predicted, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.97, Diagnostic Codes 
6843 and 6603, effective October 7, 1996.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that his status post pneumothorax with pulmonary 
emphysema warrants a disability rating in excess of 60 
percent.  The record does not reveal that the appellant's 
pulmonary disability has ever resulted in very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and marked loss of weight or other evidence 
of severe impairment of health.  Nor is there any evidence 
from chest X-rays and pulmonary function tests that shows the 
appellant has experienced pronounced pulmonary emphysema, 
which is to say intractable and totally incapacitating, with 
dyspnea at rest, or with marked dyspnea and cyanosis on mild 
exertion.  Furthermore, the evidence does not demonstrate any 
of the following: that FEV-1 has ever been less than 40 
percent of predicted value (other than an anomalous finding 
in 1980); that the ratio of FEV-1/FVC has ever been less than 
40 percent; that DLCO (SB) has ever been less than 40 percent 
predicted; that cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization) has ever been manifested; 
that episode(s) of acute respiratory failure have been 
manifested; that outpatient oxygen therapy has been required; 
or that the appellant has ever experienced a maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation).  Moreover, none of these 
criteria are nearly approximated.  Because the Board finds 
that the preponderance of the evidence establishes that the 
appellant's status post pneumothorax with pulmonary emphysema 
does not meet the criteria, either old or new, for a rating 
greater than 60 percent, a higher rating is not warranted, 
and the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his status post pneumothorax with pulmonary emphysema.  
He has also offered his own rather general arguments and 
testimony to the effect that he believes that his pulmonary 
disability has worsened.  It is noted that the appellant has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his status post pneumothorax 
with pulmonary emphysema warrants a higher rating.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his status post pneumothorax with 
pulmonary emphysema and there is no indication that it has a 
marked interference with employment (over and above what is 
already being compensated for by the total disability rating 
based on individual unemployability).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action. VAOPGCPREC 6-96 (1996).  




ORDER

An increased rating for status post pneumothorax with 
pulmonary emphysema is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



